DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-8 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 7 of U.S. Patent No. 10,639,754. Although the claims at issue are not identical, they are not patentably distinct from each other because: patented claim 2 contains all the limitations of pending claims 1-3.  Pending claim 4 is identical to patented claim 4.  For pending claim 5, patented claim 5 discloses the combination of a template and template holder and discloses the claimed limitations of the template holder.  However, it does not disclose that the template has a stepped interior surface.  But patented claim 2 discloses those specific limitations of the template of pending claim 5.  Accordingly, to replace the template of patented claim 5 with the template of patented claim 2 would have been a combination of familiar elements according to known methods and yields a predictable result (especially as the purpose of the template of patented claim 2 is to be attached to a template holder).  For pending claims 6-7, those limitations are directed to the template and disclosed in this combination in patented claim 2.  Similarly, pending claim 8 is disclosed by patented claim 4.  
Claims 1, 5 and 9-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3, 12 and 14 of U.S. Patent No. 11,351,641. Although the claims at issue are not identical, they are not patentably distinct from each other because: for pending claim 5, the limitations are disclosed by patented claims 3 and 12 with patented claims 3 and 12 being narrower.  For pending claim 9, the limitations are disclosed by patented claim 14 (as the locking key is the same as the tenon of the pending claim as also seen in the method of patented claim 15 which refers to this structure as a tenon).  Additionally, the locking key of the patented claim must inherently have some taper as in order for the locking key (i.e. the tenon of the pending claims) to actually lock with the keyed slots.  For example, the locking key cannot be a linear member as the locking key would fall out of the slot and thus not provide its locking function.  As such, there must be some taper since the key must both fit into the slot and also lock the template into the slot (any other shape would not serve this purpose).  It is also noted that this locking key and keyed slot arrangement as well known in the art with it being well known for the locking key to have a taper as the larger portion is sized to be fixed within the slot and the smaller portion being sized to ride on the interior of the slot while also being fixed to the object to be connected.  Thus, patented claim 14 would also read on pending claims 10-12 (patented claim 14 discloses two, i.e. a plurality, of locking keys).  As those claims are directed to a combination of a template and template holder, patented claims 3 and 12 also read on the template of pending claim 1.  Similarly, patented claim 14 would read on pending claims 13 and 18-19 and modifying the template of patented claim 14 with the stepped interior surface of patented claim 3 and 12 would thus read on pending claim 14. 
Accordingly, a combination of U.S. Patent Nos. 10,639,754 and 11,351,641 would read on pending claims 1-19.  As for pending claim 9, adding the disclosure of the tenon from patented claim 14 (i.e. the locking key from 11,351,641) to the template of patented claims 1-5 (of 10,639,754) would have been a combination of familiar elements according to known methods and yields a predictable result (especially as the purpose of the template is to be attached to the keyed slots of the template holder).  Similarly, this combination would also read on pending claims 11-19 for the reasons discussed above with respect to the tenon being tapered.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew Katcoff whose telephone number is (571)270-1415. The examiner can normally be reached M-Th: 8-4, Fri: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew Katcoff/Primary Examiner, Art Unit 3725                                                                                                                                                                                                        05/31/2022